UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAPORT GLOBAL HOLDINGS LLC,
                              Petitioner,
                                                                             ORDER
                          – against –
                                                                        19 Civ. 9347 (ER)
PETAQUILLA MINERALS LTD.,
                              Respondent.


Ramos, D.J.:

       Seaport Global Holdings LLC (“Seaport”) petitions the Court to conﬁrm an arbitration

award against Petaquilla Minerals Ltd. (“PTQ”) pursuant to § 9 of the Federal Arbitration Act

(the “FAA”), 9 U.S.C. § 9, Chapter 2 of the FAA, 9 U.S.C. § 291 et seq., and the New York

Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the “New York

Convention”), June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 38. Doc. 1. Seaport also petitions

the Court for attorney’s fees and costs incurred in connection with the instant motion and for

interest accruing from the date of the ﬁnal award. Doc. 11. For the reasons stated below, the

petitioners’ motion is GRANTED in part and DENIED in part.

I.     BACKGROUND

       A. Factual Background

       Seaport, a limited liability company organized under the laws of the State of Delaware

and with its principal place of business in New York, New York, is an investment banking ﬁrm

specializing in the energy, natural resources, and mining sectors. Doc. 1 ¶¶ 1, 7. PTQ, a mining

company, is a British Columbia corporation, with some of its operations in the Petaquilla Region

of Panama. Id. ¶¶ 2, 7. In March 2012, the parties entered into an agreement whereby Seaport’s

predecessor, Global Hunter Securities LLC (“GHS”), would serve as PTQ’s non-exclusive
advisor and exclusive placement agent to raise $150 million through a bond oﬀering. Id. ¶¶ 3, 8.

Pursuant to this agreement, PTQ was to reimburse GHS for expenses incurred in connection with

its services, regardless of whether the anticipated sale of bonds closed. Id. ¶ 9. On September 6,

2012, the parties extended the term of the agreement to March 2013. Id. ¶ 10. ke agreement

subsequently terminated on its own terms. Id. ¶ 11. On March 28, 2013, the parties executed a

new engagement agreement (the “Engagement Agreement”) in continuation of their eﬀorts

regarding a bond oﬀering. Id. kis agreement mirrored the provisions of the initial agreement,

with some exceptions. Id.

       ke Engagement Agreement, like its predecessor, contained an arbitration clause, which

provided that:

           kis agreement is governed by the laws of the State of New York . . . and
           will be binding upon and inure to the beneﬁt of [PTQ] and GHS and their
           respective successors and assigns. [PTQ] and GHS hereby agree that any
           dispute, controversy or claim arising out of or relating to this agreement will
           be settled by mandatory, conﬁdential, binding arbitration before a single ar-
           bitrator in New York City in accordance with the American Arbitration As-
           sociation (“AAA”) Commercial Arbitration Rules then in eﬀect. ke deci-
           sion of the arbitrator will be ﬁnal, binding, and non-appealable and may be
           enforced in the courts of the State of New York and any other court of com-
           petent jurisdiction. Any Party seeking to institute an arbitration proceeding
           . . . pursuant to this Section 11 shall ﬁrst give written notice . . . to the other
           party setting forth the claim and provide the other party an opportunity to
           cure. If the subject of the claim has not been resolved to the mutual satis-
           faction of the parties within thirty (30) days following the delivery of the
           Arbitration Notice, the Petitioning Party may petition the AAA to com-
           mence an arbitration proceeding.

Id. ¶ 12; Doc. 13, Ex. B at 5. ke arbitration clause required the party seeking to institute an

arbitration proceeding to give written notice to the other party, and to give the other party an

opportunity to cure any defect within thirty days. Doc. 1 ¶ 12; Doc. 13, Ex. B at 5.




                                                   2
       On March 31, 2015, Seaport commenced arbitration against PTQ by ﬁling a Demand for

Arbitration with the International Centre for Dispute Resolution of the American Arbitration

Association (“ICDR”), a division of the AAA. Doc. 1 ¶ 13. Seaport alleged that PTQ had failed

to reimburse Seaport for expenses incurred under the Engagement Agreement. Id. PTQ

answered the petition and brought counterclaims against Seaport. Id. ¶ 14. ke parties jointly

selected Steven Skulnik as the sole arbitrator, and he was formally appointed by the ICDR. Id. ¶

15. ke hearing spanned, in aggregate, roughly eleven calendar days, and took place both in

New York City and in Panama. Id. ¶ 16. ke parties then submitted proposed ﬁndings of fact

and conclusions of law in November 2018. Id. ¶ 17.

       On January 4, 2019, the arbitrator issued a partial ﬁnal award, denying all of PTQ’’s

counterclaims, and ﬁnding that Seaport was entitled to recover $759,956.28 USD and $64,263

CAD (Canadian Dollars) from PTQ, in full satisfaction of all claims asserted. Id. ¶ 18. ke

arbitrator instructed Seaport to submit evidence of attorney’s fees and costs, for consideration in

the ﬁnal award. Id. ¶ 19. On April 22, 2019, the arbitrator rendered his ﬁnal award in New York,

New York, ﬁnding that Seaport was entitled to an additional $2,103,356.60 in attorney’s fees and

expenses, as well as to $61,269.20 for administrative fees and expenses. Id. ¶ 20.

       B. Procedural History

       Seaport ﬁled this petition to conﬁrm arbitration on October 9, 2019. Doc. 1. PTQ was

served on December 23, 2019, and its Answer was due twenty-one days thereafter. Doc. 7. To

date, PTQ has not answered the petition. On January 15, 2020, Seaport wrote the Court to

request that its petition be deemed an unopposed motion for summary judgment, Doc. 8, and the

Court granted this request, Doc. 9. On March 3, 2020, Seaport submitted the aﬃdavit of

Christopher M. Schierloh of the law ﬁrm Casey & Barnett LLC, and the aﬃdavit of John



                                                 3
Scialdone of the law ﬁrm Scialdone Law Firm, PLLC, together requesting $5,010.35 in

attorney’s fees and costs incurred in connection with this motion. Doc. 11. With these aﬃdavits,

Seaport also submitted a proposed order indicating that it sought “interest running from April 22,

2019.” Doc. 11, Ex. B.

II.    LEGAL STANDARD

       A. Enforcement of Foreign Arbitral Awards

       Arbitral awards are not self-enforcing and must therefore be “given force and eﬀect by

being converted to judicial orders by courts.” Power Partners MasTec, LLC v. Premier Power

Renewable Energy, Inc., No. 14 Civ. 8420 (WHP), 2015 WL 774714, at *1 (S.D.N.Y. Feb. 20,

2015) (quoting D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006)). ke New

York Convention, codiﬁed at Chapter 2 of the FAA, governs arbitration agreements that arise

from a “legal relationship, whether contractual or not, which is considered commercial,” except

when those relationships are “entirely between citizens of the United States” and are otherwise

domestic in nature. 9 U.S.C. § 202; see also Navig8 Chems. Asia PTE., Ltd. v. Crest Energy

Partners, LP, No. 15 Civ. 7639 (PAE), 2015 WL 7302267, at *2–3 (S.D.N.Y. Nov. 18, 2015).

ke Second Circuit has interpreted this provision to mean that the New York Convention applies

to agreements to arbitrate that “involv[e] parties domiciled or having their principal place of

business outside [the United States].” Yusuf Ahmed Alghanim & Sons, W.L.L. v. Toys “R” Us,

Inc., 126 F.3d 15, 19 (2d Cir. 1997) (internal quotation marks and citation omitted). Because

PTQ is a British Columbia corporation, the New York Convention applies.

       Where, as here, the arbitration award was rendered in the United States, the New York

Convention “allow[s] a court in the country under whose law the arbitration was conducted to

apply domestic arbitral law, in this case the FAA, to a motion to set aside or vacate that arbitral

award.” Id. at 21; see also id. at 23 (“From the plain language and history of the Convention, it
                                                  4
is thus apparent that a party may seek to vacate or set aside an award in the state in which, or

under the law of which, the award is rendered.”). ke FAA provides a “‘streamlined’ process for

a party seeking ‘a judicial decree conﬁrming an award.’” Salzman v. KCD Fin., Inc., No. 11 Civ.

5865 (DLC), 2011 WL 6778499, at *2 (S.D.N.Y. Dec. 21, 2011) (quoting Hall St. Assocs. L.L.C.

v. Mattel, Inc., 552 U.S. 576, 682 (2008)). Conﬁrmation of an arbitral award normally takes the

form of a summary proceeding that converts a ﬁnal arbitration award into a judgment of the

court. D.H. Blair & Co., 462 F.3d at 110 (2d Cir. 2006). ke court is required to grant the award

unless it is vacated, modiﬁed, or corrected. Id. (quoting 9 U.S.C. § 9). An application for a

judicial decree conﬁrming an award receives “streamlined treatment as a motion, obviating the

separate contract action that would usually be necessary to enforce or tinker with an arbitral

award in court.” Hall St. Assocs., L.L.C., 552 U.S. at 582 (2008).

       In order to promote the goals of arbitration, which consist of “settling disputes eﬃciently

and avoiding long and expensive litigation,” arbitration awards “are subject to very limited

review.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12

(2d Cir. 1997) (internal punctuation and quotation marks omitted) (quoting Folkways Music

Publishers, Inc. v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993)). It is not necessary that the arbitrator

explain the rationale for the award; the award “should be conﬁrmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair & Co., 462 F.3d at

110 (internal quotation marks omitted) (quoting Barbier v. Shearson Lehman Hutton Inc., 948

F.2d 117, 121 (2d Cir. 1991)). In short, as long as there is “a barely colorable justiﬁcation for the

outcome reached,” a court should enforce an arbitration award ‒‒ even if it disagrees with it on

the merits. Landy Michaels Realty Corp. v. Local 32B–32J, Serv. Employees Int’l Union, 954

F.2d 794, 797 (2d Cir. 1992) (internal quotation marks and citation omitted).



                                                  5
       B. Summary Judgment Standard

       An unanswered petition to conﬁrm an arbitration award is to be treated “as an unopposed

motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110; see also Trs. for the Mason

Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v.

Earth Constr. Corp., No. 15 Civ. 3967 (RA), 2016 WL 1064625, at *3 (S.D.N.Y. Mar. 15, 2016)

(“A district court should treat an unanswered petition to conﬁrm or vacate as an unopposed

motion for summary judgment and base its judgment on the record.” (internal quotation marks

and citation omitted)). Summary judgment is appropriate where “the movant shows that there is

no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’

if the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR

Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it

might aﬀect the outcome of the litigation under the governing law. Id.

       Even if a motion for summary judgment is unopposed, courts are required to “review the

motion . . . and determine from what it has before it whether the moving party is entitled to

summary judgment as a matter of law.” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co.,

373 F.3d 241, 246 (2d Cir. 2004) (internal quotation marks omitted) (quoting Custer v. Pan Am.

Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)). If the burden of proof at trial would fall on the

movant, that party’s “own submissions in support of the motion must entitle it to judgment as a

matter of law.” Albee Tomato, Inc. v. A.B. Shalom Produce Corp., 155 F.3d 612, 618 (2d Cir.

1998). ke Court must “construe the facts in the light most favorable to the non-moving party

and must resolve all ambiguities and draw all reasonable inferences against the movant.” Brod v.




                                                  6
Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011) (internal quotation marks omitted) (quoting

Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)).

III.   DISCUSSION

       ke Court has conducted a limited review of the arbitration agreement entered into by the

parties and the ensuing arbitration award. Section 11 of the Engagement Agreement provides

that any dispute arising from the agreement will be settled by mandatory and binding arbitration

and shall be governed by New York law. Doc. 13, Ex. B at 5. After considering both parties’

submissions and extensive evidence, including witness testimony, the arbitrator found that

Seaport exercised “its best eﬀorts regarding the bond oﬀering,” that it was not at fault for the

bond oﬀering’s failure, and that “PTQ unconditionally undertook to reimburse [Seaport] its

expenses regardless the success of the oﬀering.” Doc. 1, Ex. B at 22. With regards to PTQ’s

counterclaims, the arbitrator denied them in their entirety, ﬁnding “absence of any credible

evidence to support any of PTQ’s theories.” Id. at 23. kere is no indication that this decision

was made arbitrarily, that it exceeded the arbitrator’s jurisdiction under the agreement, or that it

was contrary to law. See Trs. of New York City Dist. Council of Carpenters Pension Fund v.

Dejil Sys., Inc., No. 12 Civ. 005 (JMF), 2012 WL 3744802, at *3 (S.D.N.Y. Aug. 29, 2012)

(“Where, as here, there is no indication that the arbitration decision was made arbitrarily,

exceeded the arbitrator’s jurisdiction, or otherwise was contrary to law, a court must conﬁrm the

award upon the timely application of any party.”).

       Accordingly, the Court ﬁnds that based on the record provided, together with the

appropriate narrow level of review, there is no disputed material issue of fact and the arbitration

award should be conﬁrmed. See Landy, 954 F.2d at 797 (“[A]n arbitration award should be




                                                  7
enforced . . . if there is ‘a barely colorable justiﬁcation for the outcome reached.’” (quoting

Andros Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir. 1978))).

       A. Attorney’s Fees, Costs, and Post-Judgment Interest

       Petitioners also seek to recover an award of attorney’s fees and costs for the instant

motion to conﬁrm, as well as interest.

       ke Court agrees that the award of attorney’s fees in connection with this motion is

merited. “[C]ourts have routinely awarded attorney[’]s fees in cases where a party merely

refuses to abide by an arbitrator’s award without challenging or seeking to vacate it through a

motion to the court.” Trs. of New York City Dist. Council of Carpenters Pension Fund v.

Alliance Workroom Corp., No. 13 Civ. 5096 (KPF), 2013 WL 6498165, at *6 (S.D.N.Y. Dec. 11,

2013) (quoting Abondolo v. H. & M.S. Meat Corp., No. 07 Civ. 3870 (RJS), 2008 WL 2047612,

at *4 (S.D.N.Y. May 12, 2008) (collecting cases)). Here, PTQ did not abide by the arbitration

award and failed to timely participate in this action. As such, Seaport seeks $5,010.35 in

attorney’s fees and costs. However, Seaport has failed to provide records supporting these fees.

Without these records, the Court cannot determine if these fees and costs are reasonable. kis

request is therefore denied without prejudice.

       In its proposed order, Seaport also seeks “interest running from April 22, 2019.” Doc. 11,

Ex. B. However, it does not provide any support or authority for seeking pre-judgment interest;

nor does it indicate the rate of pre-judgment interest it seeks. ke Court therefore also denies

without prejudice Seaport’s request insofar as it relates to pre-judgment interest. As to post-

judgment interest, the Court grants post-judgment interest on the full judgment amount pursuant

to 28 U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996) (“ke award of




                                                  8
post-judgment interest is mandatory on awards in civil cases as of the date judgment is

entered.”).

IV.        CONCLUSION

           For the reasons stated above, the petitioners’ motion is GRANTED in part and DENIED

in part. ke arbitration award is conﬁrmed, and the Clerk of the Court is directed to enter

judgment in favor of the petitioners in the amount of $2,972,833.311 pursuant to the arbitrator’s

ﬁnal award. kis judgment shall accrue post-judgment interest as mandated in 28 U.S.C. § 1961.

If Seaport chooses to pursue attorney’s fees and costs in connection with this matter, as well as

pre-judgment interest on the award, it must, within ten days of the entry of this Order, submit

records supporting attorney’s fees and costs and a short letter indicating the amount of pre-

judgment interest it seeks and the basis for this amount. ke Clerk of Court is respectfully

directed to terminate the motion, Doc. 1.


           It is SO ORDERED.


Dated:       May 27, 2020
             New York, New York
                                                                              Edgardo Ramos, U.S.D.J.




1
    kis amount accounts for the conversion rate of $64,263 CAD on the date of ﬁling.

                                                          9
